Per Curiam.
The power of the court to reach by its process the property of a foreign corporation within the limits of this state depends entirely upon statutory enactment, and does not proceed from any inherent or general jurisdiction which the court possesses. Therefore, where such right is created by statute, the conditions therein attached to its exercise must be fulfilled, and they must appear before the court obtains jurisdiction. In the case at bar the defendant is a foreign corporation, and an attachment was issued against its property for a cause of action which did not appear to have arisen in this state,- and therefore it was necessary, in order that the court should acquire jurisdiction, that it should appear that the plaintiff was a resident of the state. The papers are silent upon this point. Where the statute, as a preliminary to jurisdiction, requires facts to exist, they cannot be presumed.
The order should be affirmed, with $10 costs and disbursements.